Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202)479-3011
                                 December 7, 2015



Clerk
Court of Appeals of Texas, Third District
209 W. 14th Street, Rm.101
Price Daniel Building
Austin, TX 78711



        Re:   Henry Gonzales, Jr.
              v. Texas
              No. 15-G453
              (Your No. 03-12-00620-CR)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,




                                           Scott S. Harris, Clerk
         OFFICE OF THE CLERK                                               -




SUPREME COURT OF THE UNITED STATES
                                              i   J/2015
      WASHINGTON, DC 20543 OOOI
                                              IS POSTAGE      $000.48^
                                                                US OFFICIAL MAIL
               Official. ObSi'tESS
          PENALTY FOR PfllVATE USE $300

                                                                 ZIP 20543
                                              K        m
                                                      .J&mi    041M11 i.'




                                          \